Citation Nr: 1330869	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  07-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury/migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals, left knee injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals, right elbow injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Veteran testified before a former Board member at a Travel Board hearing in Boston, Massachusetts.  In June 2013 he appeared at the Boston RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  In a rating decision dated in June 1981, the RO denied, in pertinent part, service connection for residuals of a head injury, a left knee, and a right elbow injury.  The Veteran did not appeal that decision.  

2.  Evidence compiled since the June 1981 decision denying service connection for residuals of a head injury, a left knee, and a right elbow injury, is cumulative and redundant of that of record in June 1981 and consequently does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision denying the claims for service connection for residuals of a head injury, a left knee injury, and a right elbow injury is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2012).

2.  New and material evidence has not been received since the last final decision on the claim for service connection for residuals of a head injury/headaches, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  New and material evidence has not been received since the last final decision on the claim for service connection for residuals of a left knee injury, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  New and material evidence has not been received since the last final decision on the claim for service connection for residuals of a right elbow injury, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in July 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service treatment records have been obtained.  He also testified regarding his claims for service connection before a former member of the Board in 2009, and before the undersigned Veterans Law Judge in 2013.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the 2009 Travel Board hearing and the 2013 videoconference Board hearing, the Veteran was ably assisted by an accredited representative from the Disabled American Veterans.  The representative, and each Veterans Law Judge, asked questions focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Additionally, the Veteran has demonstrated actual knowledge of what was needed for the claim to be granted, as evidenced by the Veteran's request, during both hearings, for additional time in order to submit post-service medical evidence in support of his claim, which was readily granted.  As it happens, the Veteran has failed to submit any additional evidence, and he has not requested VA's assistance on his behalf.  Additionally, neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In short, the Veteran has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the issues on appeal, de novo.

II.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In June 1981, the RO denied the issues of service connection for residuals of a head injury, a left knee injury, and a right elbow injury on the grounds that while the Veteran was treated for injuries after a motorcycle accident in-service, there was no medical evidence, post-service, of residuals.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the June 1981 rating decision.  The June 1981 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

Evidence of record at the time of the June 1981 rating decision consisted of service treatment records, including a line of duty determination regarding a July 1978 motorcycle accident, and respective treatment records from the Norfolk Naval Hospital.  The evidence also includes the report of a February 1981 VA examination, including x-ray records, which found no evidence of any of the claimed disorders.  During the February 1981 examination the Veteran identified his head injury residuals as "flashback of headaches."

In May 2006 the Veteran filed a claim to reopen.  

Evidence added to the record since the June 1981 rating decision includes written statements from the Veteran regarding his in-service accident and treatment; the Veteran's testimony before two separate Board members that he was involved in and treated for injuries sustained in a motorcycle accident during service; and duplicate copies of the Veteran's service treatment records, which the Veteran submitted during his 2013 Board hearing.  All of this evidence is cumulative and redundant, if not duplicative, of the evidence in the claims file at the time of the June 1981 rating decision.  It thus does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.

In this regard, the Board again notes that in the 2006 VCAA letter, and during his 2009 and 2013 Board hearings, the Veteran was apprised of the evidence needed to reopen his claims; namely, medical evidence of post-service residuals.  And during both hearings the Veteran enthusiastically declared that he would present just such evidence.  He then requested, and was readily granted, time within which to submit the evidence; but he has never submitted any post-service evidence, whatsoever, for consideration; or requested the Board to obtain the evidence.  And, as held in Brammer v. Derwinski, in the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board further notes that with regard to the issue of service connection for head injury residuals, in his 2006 claim the Veteran identified the issue as service connection for migraine headaches.  

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In this case, the Veteran's current claim for migraine headaches is based on the same factual basis as the time the case was last decided on the merits in June 1981; namely, that the migraine headaches are related to injury an injury sustained during the motorcycle accident in 1978.  Accordingly, new and material evidence is necessary to reopen the claim.  Id.  As new and material evidence, i.e., proof of a present disability, has not been presented on this, or the other two claims, the Veteran's request to reopen the claims for service connection must be denied.


ORDER

As new and material evidence has not been presented, the claim of service connection for residuals of head injury/migraine headaches is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for residuals of a left knee injury is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for residuals, right elbow injury is not reopened, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


